20-01079-mew           Doc 1       Filed 04/30/20 Entered 04/30/20 21:27:59                      Main Document
                                                Pg 1 of 13



ROBINS KAPLAN LLP
Scott F. Gautier (admitted Pro Hac Vice)
2049 Century Park East, Suite 3400
Los Angeles, CA 90067
Telephone: (310) 552-0130
Facsimile:     (310) 229-5800
Emails:        sgautier@robinskaplan.com

Counsel to the Relativity Liquidating Trust

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :      Chapter 11
In re:
                                                          :      Case No. 18-11358 (MEW)
RELATIVITY MEDIA, LLC, et al., 1
                                                          :      (Jointly Administered)
                       Debtors.
                                                          :      Adv. No. _________________
--------------------------------------------------------- X
                                                          :
DRIVETRAIN, LLC, as Trustee of the
Relativity Liquidating Trust,                             :

                      Plaintiff,                            :

v.                                                          :

RYAN KAVANAUGH, in his capacity as                          :
Trustee of the R. Kavanaugh Trust,
                                                            :
                      Defendant.
                                                            :X
---------------------------------------------------------

             COMPLAINT FOR AVOIDANCE AND RECOVERY OF FRAUDULENT
                   TRANSACTIONS AND SUBSEQUENT TRANSFERS




1
 The Relativity Liquidating Trust EIN is XX-XXXXXXX. Each of the debtors in the above-captioned chapter 11 cases
and their respective tax identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration
of their Chapter 11 Cases and (B) Waiving Requirements of Section 342(c)(1) of the Bankruptcy Code and Bankruptcy
Rule 2002(n) [Docket No. 5] and (b) at https://cases.primeclerk.com/relativity.


61654100.1
20-01079-mew         Doc 1     Filed 04/30/20 Entered 04/30/20 21:27:59               Main Document
                                            Pg 2 of 13



         Plaintiff Drivetrain LLC, solely in its capacity as trustee of the Relativity Liquidating Trust,

hereby alleges as follows:

                                   JURISDICTION AND VENUE

         1.     The above-referenced court (the “Court”) has jurisdiction over this adversary

proceeding pursuant to 28 U.S.C. §§ 157 and 1334. This adversary proceeding is a core proceeding

within the meaning of 28 U.S.C § 157(b)(2)(A), (H), and (O). This adversary proceeding arises in

the Chapter 11 Cases (defined below) or under title 11 of the United States Code, 11 U.S.C. § 101,

et seq. (the “Bankruptcy Code”). The Chapter 11 Cases are presently pending before the Court.

The Court has authority to enter final orders in this adversary proceeding. To the extent this

adversary proceeding is deemed to be a non-core proceeding or the Court is deemed to lack

constitutional authority to enter final orders in this action, Plaintiff consents to the Court hearing

and entering any and all final orders as may be necessary to grant Plaintiff the relief herein

requested.

          2.    Venue is proper in this judicial district and before the Court pursuant to 28 U.S.C.

§ 1409.

         3.     This adversary proceeding is commenced pursuant to sections §§ 544, 548, 550,

and 551 of the Bankruptcy Code, and Rule 7001 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”).

                                               PARTIES

         4.     Plaintiff Drivetrain, LLC (“Plaintiff” or “Trustee”) is the trustee of the Relativity

Liquidating Trust (the “Trust”). On January 31, 2019, the Trust was formed pursuant to and in

accordance with the terms of the Debtors’ and the Creditors’ Committee’s Second Amended Joint

Liquidating Plan under Chapter 11 of the Bankruptcy Code (as amended, the “Plan”) [Bankruptcy




61654100.1
20-01079-mew        Doc 1    Filed 04/30/20 Entered 04/30/20 21:27:59             Main Document
                                          Pg 3 of 13



Docket No. 633] and the Liquidating Trust Agreement [see Bankruptcy Docket No. 648-1], and

Plaintiff was appointed as trustee of the Trust. In this capacity, Plaintiff was designated as the

exclusive representative of the bankruptcy estates (collectively, the “Estates”) of Relativity Media,

LLC and its debtor affiliates (collectively, the “Debtors”) and successor in interest with respect to

the claims and causes of action alleged herein. Plaintiff’s principal place of business is located at

410 Park Avenue, Suite 900, New York, NY 10022.

         5.    Plaintiff is informed and believes, and based thereon alleges, that Ryan Kavanaugh

(“Kavanaugh”) is the trustee of the entity referenced in the Debtors financial records as the “R.

Kavanaugh Trust” (the “Kavanaugh Trust”). Plaintiff is informed and believes, and based

thereon alleges, that the Kavanaugh Trust’s principal place of business is located at 6320 Canoga

Avenue, Suite 1300, Woodland Hills, CA 91367.

                                  FACTUAL BACKGROUND

         6.    On May 3, 2018 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code—thereby commencing the bankruptcy cases

jointly administered under In re Relativity Media, LLC, et al., case no. 18-11358 MEW

(collectively, the “Chapter 11 Cases”). The Debtors operated their businesses and managed their

affairs as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code

through the Effective Date of the Plan. On May 18, 2018, the Office of United States Trustee for

the Southern District of New York (the “U.S. Trustee”) appointed an official committee of

unsecured creditors pursuant to section 1102 of the Bankruptcy Code (the “Committee”).

         7.    On December 13, 2018, the Debtors and Committee filed the Plan and the

Disclosure Statement For Debtors’ and Creditors’ Committee’s Second Amended Joint

Liquidating Plan under Chapter 11 of the Bankruptcy Code (as amended, the “Disclosure




61654100.1
20-01079-mew        Doc 1    Filed 04/30/20 Entered 04/30/20 21:27:59             Main Document
                                          Pg 4 of 13



Statement”) [Bankruptcy Docket No. 634].

         8.    On December 14, 2018, the Court entered an order approving the Disclosure

Statement pursuant to 11 U.S.C. § 1125. See Bankruptcy Docket No. 636. Following a hearing

on January 29, 2019, the Court confirmed the Plan pursuant to the Findings of Fact, Conclusions

of Law, and Order Confirming Debtors’ and Creditors’ Committee’s Second Amended Plan of

Liquidation under Chapter 11 of the Bankruptcy Code (the “Confirmation Order”).                  See

Bankruptcy Docket No. 689. The effective date of the Plan occurred on January 31, 2019 (the

“Effective Date”). See Bankruptcy Docket No. 690.

         9.    On the Effective Date, Plaintiff was formed pursuant to the Plan and the Liquidating

Trust Agreement, and the Trustee was appointed as the trustee of Plaintiff. In this capacity, the

Trustee was designated as the exclusive representative of the Estates and vested with “all powers,

authority, and responsibilities specified in the Plan, including, without limitation, the powers of a

trustee under section 704 and 1106 of the Bankruptcy Code” as well as the claims and causes of

action alleged herein. See Bankruptcy Docket No. 689, at p. 20.

         10.   Plaintiff is informed and believes, and based thereon alleges, that the Debtors made

certain payments to an entity referred to as the “R. Kavanaugh Trust” and that the “R. Kavanaugh

Trust” is an entity formed for the benefit of Kavanaugh. Plaintiff is informed and believes, and

based thereon alleges, that at all times relevant hereto, Kavanaugh was either the Co-Chief

Executive Officer or Chief Executive Officer of Relativity Media, LLC (“Relativity Media”) and

either the Co-Chairman or Chairman of the Board of Directors for Relativity Holdings, LLC

(“Relativity Holdings”).

         11.   With the two-year period immediately preceding the Petition Date, Debtors made

one or more transfers to or for the benefit of the Kavanaugh Trust (collectively, the “Transfers”),




61654100.1
20-01079-mew        Doc 1    Filed 04/30/20 Entered 04/30/20 21:27:59             Main Document
                                          Pg 5 of 13



including, without limitation, the following transfers from account(s) of the Debtors maintained

with City National Bank:

               a.      $500,000 from Relativity Media account x2154 to account x3535 (the
                       “Kavanaugh Trust Account”) in the name of the Kavanaugh Trust on June
                       4, 2016;

               b.      $500,000 from Relativity Media account x2146 to the Kavanaugh Trust
                       Account in the name of the Kavanaugh Trust on August 15, 2016;

               c.      $500,000 from Relativity Media account x2146 to the Kavanaugh Trust
                       Account in the name of the Kavanaugh Trust on September 21, 2016;

               d.      $500,000 from Relativity Media account x2154 to the Kavanaugh Trust
                       Account in the name of the Kavanaugh Trust on November 9, 2016; and

               e.      $500,000 from Relativity Media account x2154 to the Kavanaugh Trust
                       Account in the name of the Kavanaugh Trust on November 21, 2016.

         12.   Plaintiff is informed and believes, and based thereon alleges, that at the time of the

Transfers, Debtors were insolvent and that the Debtors’ debts exceeded their assets and Debtors

were unable to pay their obligations in the ordinary course of their business. Debtors recently

emerged from a prior chapter 11 bankruptcy case on or about April 14, 2016. Plaintiff is informed

and believes, and based thereon alleges, that Debtors immediately experienced liquidity issues due

to the failure to obtain an estimated $250 million in post-confirmation capital investments and debt

required to perform under the prior plan of reorganization and maintain operations—resulting in

Debtors defaulting under numerous legal and contractual obligations, including wage obligations

owing to Debtors’ employees.

         13.   Plaintiff is informed and believes, and based thereon alleges, that the Kavanaugh

Trust received the Transfers without providing adequate consideration or reasonably equivalent

value to the Debtors or without other right, contractual or otherwise, to receive such funds.

         14.   Plaintiff is informed and believes, and based thereon alleges, that Kavanaugh was

a beneficiary of the Kavanaugh Trust at the time of the Transfers, and, as such, the Kavanaugh


61654100.1
20-01079-mew         Doc 1     Filed 04/30/20 Entered 04/30/20 21:27:59            Main Document
                                            Pg 6 of 13



Trust or its beneficiaries constitute insiders of Debtors under Section 101(31) of the Bankruptcy

Code.

         15.    To the extent applicable, Plaintiff is informed and believes, and based thereon

alleges, that there exists in the Chapter 11 Cases one or more creditors holding unsecured claims

that are allowable under Section 502 of the Bankruptcy Code or that are not allowable only under

Section 502(e) of the Bankruptcy Code, who could have avoided the transfers sought to be avoided

herein under applicable law, including, without limitation, the Transfers.

                          FIRST CAUSE OF ACTION
         FOR AVOIDANCE AND RECOVERY OF AVOIDABLE TRANSACTIONS
                      11 U.S.C. §§ 548(a)(1)(A), 550, and 551

         16.    Plaintiff repeats and re-alleges each and every allegation of this Complaint set forth

above as if fully set forth herein.

         17.    The Transfers were made on or within the two-year period immediately preceding

the Petition Date.

         18.    Plaintiff is informed and believes, and based thereon alleges, that the Transfers

were made by Debtors with the actual intent to hinder, delay or defraud some or all of Debtors’

then-existing or future creditors, which belief is premised upon, among other things, (a) the

Kavanaugh Trust and/or its beneficiaries were insiders of Debtors on the dates of the Transfers,

(b) Debtors were insolvent at the time of the Transfers or rendered insolvent as a result of the

Transfers, (c) Debtors were in dire financial condition at the time of the Transfers, (d) Debtors

received no or inadequate consideration for the Transfers, and (e) Kavanaugh exerted control over

the Debtors at the time of the Transfers.

         19.    Plaintiff is informed and believes, and based thereon alleges, that Debtors did not

receive reasonably equivalent value in consideration of any of the Transfers.




61654100.1
20-01079-mew         Doc 1     Filed 04/30/20 Entered 04/30/20 21:27:59             Main Document
                                            Pg 7 of 13



         20.    Plaintiff is informed and believes, and based thereon alleges, that each of the

Transfers was made at a time when Relativity was insolvent.

         21.    As a result of the forgoing, the Transfers constitute fraudulent transfers avoidable

by Plaintiff pursuant to Section 548(a)(1)(A) of the Bankruptcy Code and the Transfers, or the

value thereof, recoverable from the Kavanaugh Trust pursuant to Section 550(a) of the Bankruptcy

Code.

         22.    Wherefore, pursuant to Sections 548(a)(1)(A), 550(a), and 551 of the Bankruptcy

Code, Plaintiff is entitled to a judgment: (a) avoiding and preserving the Transfers; (b) directing

that the Transfers be set aside; and (c) recovering the Transfers, or the value thereof, from the

Kavanaugh Trust for the benefit of the Trust and its beneficiaries.

                         SECOND CAUSE OF ACTION
         FOR AVOIDANCE AND RECOVERY OF AVOIDABLE TRANSACTIONS
                      11 U.S.C. §§ 548(a)(1)(B), 550, and 551

         23.    Plaintiff repeats and re-alleges each and every allegation of this Complaint set forth

above as if fully set forth herein.

         24.    The Transfers were made on or within the two-year period immediately preceding

the Petition Date.

         25.    Plaintiff is informed and believes, and based thereon alleges, that Debtors received

less than reasonably equivalent value in exchange for each of the Transfers.

         26.    Plaintiff is informed and believes, and based thereon alleges, that at the time of each

of the Transfers, Debtors were insolvent, or became insolvent, as a result of the Transfers.

///

         27.    Plaintiff is informed and believes, and based thereon alleges, that at the time of each

of the Transfers, Debtors were engaged in a business or transaction, or were about to engage in




61654100.1
20-01079-mew         Doc 1     Filed 04/30/20 Entered 04/30/20 21:27:59             Main Document
                                            Pg 8 of 13



business or a transaction, for which any property remaining after the Transfers with Debtors were

an unreasonably small capital.

         28.    Plaintiff is informed and believes, and based thereon alleges, that at the time of each

of the Transfers, Debtors intended to incur, or believed that they would incur, debts that would be

beyond Debtors’ ability to pay as such debts matured.

         29.    Plaintiff is informed and believes, and based thereon alleges, that at the time of each

of the Transfers, Debtors made such transfers to or for the benefit of one or more insiders of the

Debtors and not in the ordinary course of business.

         30.    As a result of the forgoing, the Transfers constitute fraudulent transfers avoidable

by Plaintiff pursuant to Section 548(a)(1)(B) of the Bankruptcy Code and the Transfers, or the

value thereof, recoverable from the Kavanaugh Trust pursuant to Section 550(a) of the Bankruptcy

Code.

         31.    Wherefore, pursuant to Sections 548(a)(1)(B), 550(a), and 551 of the Bankruptcy

Code, Plaintiff is entitled to a judgment: (a) avoiding and preserving the Transfers; (b) directing

that the Transfers be set aside; and (c) recovering the Transfers, or the value thereof, from the

Kavanaugh Trust for the benefit of the Trust and its beneficiaries.

                                 THIRD CAUSE OF ACTION
         FOR AVOIDANCE AND RECOVERY OF AVOIDABLE TRANSACTIONS
        11 U.S.C. §§ 544, 550, and 551, and Cal. Civ. Code §§ 3439.04(a)(1) and 3430.07

         32.    Plaintiff repeats and re-alleges each and every allegation of this Complaint set forth

above as if fully set forth herein.

///

         33.    The Transfers were made on or within the four-year period immediately preceding

the Petition Date.




61654100.1
20-01079-mew         Doc 1     Filed 04/30/20 Entered 04/30/20 21:27:59            Main Document
                                            Pg 9 of 13



         34.     Plaintiff is informed and believes, and based thereon alleges, that the Transfers

were made by Debtors with the actual intent to hinder, delay or defraud some or all of Debtors’

then-existing or future creditors, which belief is premised upon, among other things, (a) the

Kavanaugh Trust and/or its beneficiaries were insiders of Debtors on the dates of the Transfers,

(b) Debtors were insolvent at the time of the Transfers or rendered insolvent as a result of the

Transfers, (c) Debtors were in dire financial condition at the time of the Transfers, (d) Debtors

received no or inadequate consideration for the Transfers, and (e) Kavanaugh exerted control over

the Debtors at the time of the Transfers.

         35.     Plaintiff is informed and believes, and based thereon alleges, that Debtors did not

receive reasonably equivalent value in consideration of any of the Transfers.

         36.     Plaintiff is informed and believes, and based thereon alleges, that each of the

Transfers was made at a time when Relativity was insolvent.

         37.     As a result of the forgoing, the Transfers constitute fraudulent transfers avoidable

by Plaintiff pursuant to Section 544 of the Bankruptcy Code and Sections 3439.04(a)(1) and

3439.07(a) of the Cal. Civ. Code, and the Transfers, or the value thereof, recoverable from the

Kavanaugh Trust pursuant to Section 550(a) of the Bankruptcy Code.

         38.     Wherefore, pursuant to Sections 544, 550(a), and 551 of the Bankruptcy Code and

Sections 3439.04 and 3439.07 of the Cal. Civ. Code, Plaintiff is entitled to a judgment: (a) avoiding

and preserving the T ransfers; (b) directing that the Transfers be set aside; and (c) recovering the

Transfers, or the value thereof, from the Kavanaugh Trust for the benefit of the Trust and its

beneficiaries.




61654100.1
20-01079-mew         Doc 1     Filed 04/30/20 Entered 04/30/20 21:27:59             Main Document
                                           Pg 10 of 13



                                FOURTH CAUSE OF ACTION
         FOR AVOIDANCE AND RECOVERY OF AVOIDABLE TRANSACTIONS
        11 U.S.C. §§ 544, 550, and 551, and Cal. Civ. Code §§ 3439.04(a)(2) and 3430.07

         39.    Plaintiff repeats and re-alleges each and every allegation of this Complaint set forth

above as if fully set forth herein.

         40.    The Transfers were made on or within the four-year period immediately preceding

the Petition Date.

         41.    Plaintiff is informed and believes, and based thereon alleges, that Debtors received

less than reasonably equivalent value in exchange for each of the Transfers.

         42.    Plaintiff is informed and believes, and based thereon alleges, that at the time of each

of the Transfers, Debtors were engaged in a business or transaction, or were about to engage in

business or a transaction, for which any property remaining after the Transfers with Debtors were

an unreasonably small capital.

         43.    Plaintiff is informed and believes, and based thereon alleges, that at the time of each

of the Transfers, Debtors intended to incur, or believed that they would incur, debts that would be

beyond Debtors’ ability to pay as such debts matured.

         44.    As a result of the forgoing, the Transfers constitute fraudulent transfers avoidable

by Plaintiff pursuant to Section 544 of the Bankruptcy Code and Sections 3439.04(a)(2) and

3439.07(a) of the Cal. Civ. Code, and the Transfers, or the value thereof, recoverable from the

Kavanaugh Trust pursuant to Section 550(a) of the Bankruptcy Code.

         45.    Wherefore, pursuant to Sections 544, 550(a), and 551 of the Bankruptcy Code and

Sections 3439.04 and 3439.07 of the Cal. Civ. Code, Plaintiff is entitled to a judgment: (a) avoiding

and preserving the Transfers; (b) directing that the Transfers be set aside; and (c) recovering the

Transfers, or the value thereof, from the Kavanaugh Trust for the benefit of the Trust and its




61654100.1
20-01079-mew         Doc 1     Filed 04/30/20 Entered 04/30/20 21:27:59              Main Document
                                           Pg 11 of 13



beneficiaries.

                                 FIFTH CAUSE OF ACTION
         FOR AVOIDANCE AND RECOVERY OF AVOIDABLE TRANSACTIONS
         11 U.S.C. §§ 544, 550, and 551, and Cal. Civ. Code §§ 3439.05(a) and 3430.07

         46.     Plaintiff repeats and re-alleges each and every allegation of this Complaint set forth

above as if fully set forth herein.

         47.     The Transfers were made on or within the four-year period immediately preceding

the Petition Date.

         48.     Plaintiff is informed and believes, and based thereon alleges, that at the time of each

of the Transfers, Debtors owed an obligation to one or more creditors owes claims arose before

the Transfers were made.

         49.     Plaintiff is informed and believes, and based thereon alleges, that Debtors received

less than reasonably equivalent value in exchange for each of the Transfers.

         50.     Plaintiff is informed and believes, and based thereon alleges, that at the time of each

of the Transfers, Debtors were insolvent, or became insolvent, as a result of the Transfers.

         51.     As a result of the forgoing, the Transfers constitute fraudulent transfers avoidable

by Plaintiff pursuant to Section 544 of the Bankruptcy Code and Sections 3439.05(a) and

3439.07(a) of the Cal. Civ. Code, and the Transfers, or the value thereof, recoverable from the

Kavanaugh Trust pursuant to Section 550(a) of the Bankruptcy Code.

         52.     Wherefore, pursuant to Sections 544, 550(a), and 551 of the Bankruptcy Code and

Sections 3439.05 and 3439.07 of the Cal. Civ. Code, Plaintiff is entitled to a judgment: (a) avoiding

and preserving the Transfers; (b) directing that the Transfers be set aside; and (c) recovering the

Transfers, or the value thereof, from the Kavanaugh Trust for the benefit of the Trust and its

beneficiaries.




61654100.1
20-01079-mew         Doc 1     Filed 04/30/20 Entered 04/30/20 21:27:59            Main Document
                                           Pg 12 of 13



                            SIXTH CAUSE OF ACTION
             FOR AVOIDANCE AND RECOVERY OF SUBSEQUENT TRANSFERS
                          11 U.S.C. §§ 544, 548, 550, and 551

         53.    Plaintiff repeats and re-alleges each and every allegation of this Complaint set forth

above as if fully set forth herein.

         54.    Each of the Transfers are avoidable under Section 544 and/or 548 of the Bankruptcy

Code.

         55.    Plaintiff is informed and believes, and based thereon alleges, that some or all of the

Transfers may have been subsequently transferred by the Kavanaugh Trust, either directly or

indirectly (collectively, the “Subsequent Transfers”).

         56.    Plaintiff is informed and believes, and based thereon alleges, that each of the

Subsequent Transfers were made directly or indirectly to one or more of the beneficiaries of the

Kavanaugh Trust.

         57.    Plaintiff is informed and believes, and based thereon alleges, that the Kavanaugh

Trust is the immediate or mediate transferee of the Subsequent Transfers.

         58.    Wherefore, pursuant to Sections 544, 548, 550(a), and 551 of the Bankruptcy Code

Plaintiff is entitled to a judgment: (a) avoiding and preserving the Subsequent Transfers; and

(b) recovering the Subsequent Transfers, or the value thereof, from the Kavanaugh Trust for the

benefit of the Trust and its beneficiaries.

         WHEREFORE, Plaintiff prays for judgment as follows:

         A.     On the First, Second, Third, Fourth, and Fifth Causes of Action, entry of a judgment

(i) avoiding and preserving the Transfers, (ii) directing that the Transfers be set aside,

(iii) recovering the Transfers, or the value thereof, from the Kavanaugh Trust with interest thereon,

at the maximum legal rate, from the date of each of the Transfers, for the benefit of the Trust and




61654100.1
20-01079-mew        Doc 1     Filed 04/30/20 Entered 04/30/20 21:27:59             Main Document
                                          Pg 13 of 13



its beneficiaries, and (iv) awarding Plaintiff attorneys’ fees and expenses incurred in connection

with the claims asserted herein, to the extent allowable under applicable law;

         B.    On the Sixth Cause of Action, entry of a judgment (i) avoiding and preserving the

Subsequent Transfers, (ii) recovering the Subsequent Transfers, or the value thereof, from the

Kavanaugh Trust with interest thereon, at the maximum legal rate, from the date of each of the

Transfers, for the benefit of the Trust and its beneficiaries, and (iii) awarding Plaintiff attorneys’

fees and expenses incurred in connection with the claims asserted herein, to the extent allowable

under applicable law; and

         C.    On all Causes of Action, entry of a judgment for such other and further relief as the

Court deems just and proper.



Dated: April 30, 2020                          Respectfully submitted,
       Los Angeles, California.
                                               ROBINS KAPLAN LLP

                                               By:     /s/ Scott F. Gautier
                                               Scott F. Gautier (admitted Pro Hac Vice)
                                               2049 Century Park East, Suite 3400
                                               Los Angeles, CA 90067
                                               Telephone: (310) 552-0130
                                               Facsimile:      (310) 229-5800
                                               Emails:         sgautier@robinskaplan.com

                                               Counsel to the Relativity Liquidating Trust




61654100.1
